DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed August 15, 2022 has been entered. Claims 1, 3-7, 14, 16, 18-19, and 28-31 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objections and 101 rejections previously set forth in the Non-Final Office Action mailed June 24, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/16/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 14, 16, 18-19, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Epstein et al. (US 20150054460 A1; hereinafter Epstein) in view of Geo (WO 2014168376 A1; hereinafter Geo), and in further view of Ricci (US 20170136894 A1; hereinafter Ricci) and Andrews, JR. (US 20140266004 A1; Andrews).
With respect to claims 1, 4, and 14:
Epstein teaches A fee calculation apparatus external to a vehicle, comprising: (By disclosing, the controller 70 (external to the vehicle) may also provide information to an operator of roadside charging station 60 for charging the amount owed to the vehicle owner. See at least Epstein: [0036]; Fig. 1)
A fee calculation method, comprising: (As stated above, see at least Epstein: [0036]; Fig. 1)
a first receiver configured to receive a unique identification of the vehicle from a reading device in a charging gun, wherein the reading device is configured to automatically read the unique identification of the vehicle through a tag disposed ...; (By disclosing, the driver may insert connector 42 (charging gun) into receptacle 50 of vehicle 20 such that connector 42 is temporarily locked into place in receptacle 50. In addition, the RFID reader 77 (reading device) may determine the battery type and specifications by reading RFID tag 79 (tag), including a uniform commercial code (“UCC”) and product specification for the batteries (unique identification). See at least Epstein: [0032] & [0036]-[0037]; Fig. 1)
a transmitter configured to send a first request to a vehicle payment system after completing a fee calculation, the first request including the unique identification of the vehicle, ...; and (As stated above, and by further disclosing, controller 70 may also provide information to an operator of roadside charging station 60 for charging the amount owed to the vehicle owner, for example in calculating the charge delivered and the price to be charged for the roadside recharging. See at least Epstein: [0036]-[0037])
a second receiver configured to receive a response to the first request from the vehicle payment system, ... (By disclosing, a driver may insert a credit or debit card into credit card receptacle 73 and a processor in controller 70 may process the payment. See at least Epstein: [0036]-[0037])
However, Epstein does not teach ...wherein the reading device is configured to automatically read the unique identification of the vehicle through a tag disposed in or around a charging port of the vehicle after the charging gun is inserted into the charging port of the vehicle.
Geo, directed to Location-based electric power mediation module, electric vehicle, mediation server, and user certification socket or connector and thus in the same field of endeavor, teaches 
...wherein the reading device is configured to automatically read the unique identification of the vehicle through a tag disposed in or around a charging port of the vehicle after the charging gun is inserted into the charging port of the vehicle; (By disclosing, the outlet ID verification procedure may also be performed by attaching RFID or NFC to the outlet 1100 and installing an RFID or NFC reader on the plug to directly read outlet ID information from the outlet 1100 (after the charging gun is inserted into the charging port of the vehicle). In addition, disposing a tag and a tag reader would be an obvious matter of design choice. Therefore, the combination of Epstein and Geo would teach the feature. See at least Geo: page 6, 13th paragraph; page 7, 1st paragraph; page 9, 11th paragraph; Figs. 2-3 & 9)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Electric vehicle recharging station including a battery bank teachings of Epstein to incorporate the Location-based electric power mediation module, electric vehicle, mediation server, and user certification socket or connector teachings of Geo for the benefit of checking the location and time of an electric vehicle from at least one of the GPS information. (See at least Geo: Abstract)
However, Epstein and Geo do not teach ...wherein the reading device is configured to automatically read the unique identification of the vehicle via a power data transmission line after the charging gun is inserted into the charging port of the vehicle, the power data transmission line being connected to a system bus of the vehicle via the charging port of the vehicle, and ...the response being generated by the transaction platform and indicating an outcome of processing the transaction request, and not explicitly ...unique identification of the vehicle.
Ricci, directed to Communications between vehicle and charging system and thus in the same field of endeavor, teaches
...unique identification of the vehicle (By disclosing, the vehicle type data field 2244 may include information about the manufacturer, make, style, model, vehicle identification number (VIN), and other information associated with the type of vehicle 100, which may be useful in determining a transaction requirement for the vehicle 100. See at least Ricci: [0171])
...wherein the reading device is configured to automatically read the unique identification of the vehicle via a power data transmission line after the charging gun is inserted into the charging port of the vehicle, the power data transmission line being connected to a system bus of the vehicle via the charging port of the vehicle; (By disclosing, the charging system may include a plug or receptacle 1404 (for a charging gun). In addition, the communications can be communicated via the conductor(s) (charging gun) used for charging, including Power-line communication (PLC), a communication protocol that uses electrical wiring to simultaneously carry both data, also known as power-line carrier, power-line digital subscriber line (PDSL), mains communication, power-line telecommunications, or power-line networking (PLN). For DC environments in vehicles PLC can be used in conjunction with CAN-bus, LIN-bus over power line (DC-LIN) and DC-BUS. Furthermore, the vehicle can establish communications with the emergency charging device/vehicle to one or more of coordinate interconnectivity between the two (e.g., by spatially aligning the charging receptacle on the vehicle with the charger (charging gun) on the emergency charging vehicle) and optionally share navigation information. See at least Ricci: [0090], [0131], [0113], [0052], [0125] & [0171])
...the response being generated by the transaction platform and indicating an outcome of processing the transaction request. (By disclosing, the charging system 2440 may complete the charge for a vehicle 100 and send a finalize charge message S2414 to the billing system 2444, which may then determine an amount of total charge provided to the vehicle 100 via the charging system 2440. This amount and final receipt of charge may be communicated from the billing system 2444 to the charging system 2440 via a final charge message S2415. Next, the charging system 2440 may send an end of transaction message S2416 to the vehicle 100. See at least Ricci: [0189])
Furthermore, Ricci, in the same field of endeavor, further teaches 
a transmitter configured to send a first request to a vehicle payment system after completing a fee calculation, the first request including the unique identification of the vehicle, ...; and (By disclosing, the vehicle transaction information field 2248 may include information corresponding to the details of a charging transaction for a vehicle 100, including charging costs, negotiated rates, etc. Also, the information in the vehicle transaction information field 2248 may be used to record, track, and/or process payments surrounding a charging transaction between a power source and a vehicle 100. See at least Ricci: [0171]-[0172])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Epstein and Geo to incorporate the Communications between vehicle and charging system teachings of Ricci for the benefit of establishing communications between a vehicle and charging system. (See at least Ricci: Abstract)
However, Epstein, Geo, and Ricci do not teach ...wherein the first request is a payment deduction request configured to request a transaction token corresponding to the unique identification of the vehicle, and the transaction token is used to initiate a transaction request to a transaction platform.
Andrews, directed to electric vehicle charging system and thus in the same field of endeavor, teaches 
...wherein the first request is a payment deduction request configured to request a transaction token corresponding to the unique identification of the vehicle, and the transaction token is used to initiate a transaction request to a transaction platform; (By disclosing, the charging management system 206 (coupled to an electric charging device 106 or integrated into an electric charging device 106) is configured to connect to the EV to transfer an electric charge, determine the amount and rate of charge transferred to the EV, or the time length of the charge, and provide charge to the EV based on the charging needs of the user. As stated above, the token may identify the EV or the driver. In addition, the electric charging device 106 includes a charging cable (charging gun) to be plugged into the associated receptacle in the EV. The RFID tag may read by the RFID reader coupled to the charging management system 206 / electric charging device 106 (reading device in a charging gun). See at least Andrews: [0032], [0036] & [0027])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Epstein, Geo, and Ricci to incorporate the electric vehicle charging system teachings of Andrews for the benefit of managing charging events for a number of parking spaces/charging stations. (See at least Andrews: [0009])
With respect to claims 3 and 16:
Epstein, Geo, Ricci, and Andrews teach the fee calculation apparatus according to claim 1 and the fee calculation method according to claim 14, as stated above.
Andrews, in the same field of endeavor, further teaches wherein the tag is an NFC tag, an RFID tag, or a QR code tag. (As stated above with respect to claim 2, see at least Andrews: [0032], [0036] & [0027]) 
With respect to claims 5 and 18:
Epstein, Geo, Ricci, and Andrews teach the fee calculation apparatus according to claim 1, and the fee calculation method according to claim 14, as stated above.
Andrews, in the same field of endeavor, further teaches wherein: 
the payment deduction request comprises: the unique identification of the vehicle, a transaction amount, merchant information, and a transaction description. (As stated above, and by further disclosing, the users may take such options (transaction description), that the system (merchant information) provides, for charging their EVs (unique identification of the vehicle) for a certain time period or for a set amount of time (transaction amount), to minimize the cost of the charge for the user. See at least Andrews: [0042] & [0044])
With respect to claims 6 and 19:
Epstein, Geo, Ricci, and Andrews teach the fee calculation apparatus according to claim 1 and the fee calculation method according to claim 14, as stated above.
Ricci, in the same field of endeavor, further teaches wherein the response to the first request comprises: a transaction success, a transaction failure, or a transaction non-response. (By disclosing, the response message may be sent to the power tracking server 2012 and the server 2012 may relay or send the message to the power source 2008A-D for acceptance, denial, and/or alteration. See at least Ricci: [0154])
With respect to claim 7:
Epstein, Geo, Ricci, and Andrews teach the fee calculation apparatus according to claim 1, as stated above.
Ricci, in the same field of endeavor, further teaches A charging post, comprising the fee calculation apparatus. (By disclosing, FIG. 8 shows a vehicle 100 in an overhead charging environment (charging post). See at least Ricci: [0059]; Fig. 8)
With respect to claim 28:
Epstein, Geo, Ricci, and Andrews teach the fee calculation method according to claim 14, as stated above.
Epstein further teaches further comprising: 
initiating, by the charging gun, charging the vehicle after the unique identification of the vehicle is received by the reading device. (By disclosing, communication of data from the RFID tag 79 interacts with a data lookup routine of controller 70, for example to provide rules and input data necessary to interactively program controller 70 in real time to execute a controlled recharging routine (initiating) for the specific, type class and status of the battery 30 and vehicle 20. See at least Epstein: [0038])
With respect to claim 29:
Epstein, Geo, Ricci, and Andrews teach the fee calculation method according to claim 14, as stated above.
Ricci, in the same field of endeavor, further teaches
wherein the first request further comprises merchant information corresponding to the fee calculation. (By disclosing, the identification may be a unique character string, hardware identification, billing number, or other identifier of the power source. In some embodiments, the power source ID field 2204 may be used to uniquely identify a power source (merchant information) for charging transactions, payments, and/or other tracking functions. See at least Ricci: [0161])
Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Epstein in view of Geo and in further view Ricci and Andrews, as applied to claim 14, and in still further view of Markham (US 10124750 B2; hereinafter Markham).
With respect to claim 30:
Epstein, Geo, Ricci, and Andrews teach the fee calculation method according to claim 14, as stated above.
However, Epstein, Geo, Ricci, and Andrews do not teach ...wherein the payment deduction request is sent to a background server of a vehicle manufacturer for authentication, and the transaction token is returned by the background server according to a transaction behavior risk judgement performed by the background server based on vehicle operation data of the vehicle.
Markham, directed to vehicle security module system and thus in the same field of endeavor, teaches 
wherein the payment deduction request is sent to a background server of a vehicle manufacturer for authentication, and the transaction token is returned by the background server according to a transaction behavior risk judgement performed by the background server based on vehicle operation data of the vehicle. (By disclosing, an electronic key system (background server) that gives a vehicle manufacturer an ability to dictate who can get into a vehicle security module (VSM). In addition, the vehicle manufacturer may create authorization tokens. Furthermore, vehicle OEM 61 may create a policy change authorization token which includes the changes to the policy and a dongle ID of a set of dongles associated with this authorization token; the authorization token may be signed using the OEM private key. Also, the dongle associated with the token may read GPS coordinates of a vehicle (vehicle operational data) so that the dongle can provide vehicle tracking. See at least Markham: 2/5-14; 7/63 ~ 8/9; 3/16-43; 5/66 ~ 6/8; 6/39-44)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Epstein, Geo, Ricci, and Andrews to incorporate the vehicle security module system teachings of Markham for the benefit of providing the authorization token to the vehicle securely. (See at least Markham: 2/15-22)
With respect to claim 31:
Epstein, Geo, Ricci, and Andrews teach the fee calculation method according to claim 14, as stated above.
Markham, in the same field of endeavor, further teaches
wherein the vehicle operation data includes location information of the vehicle. (As stated above with respect to claim 30, and by further disclosing, some types of policy changes that could be requested for a dongle or other OBD device may incorporate allowing a dongle to limit the speed of a vehicle, which might be used in fleet management applications, allowing the device to load new firmware on an ECU, allowing the dongle to read GPS coordinates of a vehicle so that the dongle can provide vehicle tracking, allowing a dongle to remotely start the engine of a vehicle, and allowing the device to send a command to change the emissions control setting on a vehicle. See at least Markham: 5/66 ~ 6/8)

Response to Arguments
Applicant's arguments with respect to the 103 rejections filed August 15, 2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that the token or card read by the RFID reader of Andrews is dispensed at the entry system and is not located in the electric vehicle, and Andrews does NOT require the charging device to be connected to the EV before the token can be read by the RFID reader, it is noted that the combination of Epstein and Geo teach the features. See at least Epstein: [0032] & [0036]-[0037]; Fig. 1 and Geo: page 9, 11th paragraph.  
In response to applicant’s argument that the receptacle 1404 a part of the vehicle, NOT the claimed charging gun that can be inserted to the charging port, it is noted that Ricci teaches connector(s) or charger to be used with the plug or receptacle for changing the vehicle. See at least Ricci: [0125] & [0131].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Haddad et al. (US 20190031036 A1) teaches System For Charging An Electric Vehicle, Comprises A Radio-frequency Identification Reader Configured To Read A Radio-frequency Identification Tag Mounted On The Electric Vehicle, An Electronic Database, And A Processor, including RFID tag on EV.
Reineccius et al. (US 20160012657 A1) teaches efficient authentication for fueling of vehicles, including tag mounted on the vehicle and tag readers.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L./Examiner, Art Unit 3685                                                                                                                                                                                                                               


/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685